Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicant’s amendments and arguments filed 08/23/2021. Claims 1-16 are pending for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kemp (US Patent No. 6,253,815) in view of Ikebayashi (CN 103660806, with English Machine Translation Provided).

In an analogous art, Ikebayashi teaches a tire (Fig. 1) comprising a decorative pattern formed on a surface of a sidewall portion (Fig. 1, Ref. Num. 8) wherein the decorative pattern is formed such that a plurality of ridges (Fig. 2, Ref. Num. 7A; Fig. 3a, Ref. Num. 7A) that extend in a tire radial direction (Fig. 1, Ref. Num. 7A) are aligned in a tire circumferential direction (Fig. 2, Ref. Num. 7A) so as to form gaps (Fig. 3a, Ref. Num. 15). Ikebayashi also teaches that a transverse cross-section of each ridge (Fig. 3a) is tapered so as to gradually reduce a length along the surface such that the greater a distance from the surface is, the less the length along the surface is (Fig. 3a, Ref. Num. 13, 14) and the decorative pattern is structured to satisfy expression, 0.15≤C≤0.25, where C represents a minimum length (mm) of each 
It would have been obvious to one or ordinary skill in the art to modify Kemp with Ikebayashi to add gaps that are between 0.15 and 0.25. This modification will increase the brightness difference and the visual effect of the pattern (Ikebayashi; Para. [0041]). While Kemp in view of Ikebayashi does not explicitly teach that the ridges will reflect light that is incident to weaken light reflectance so that the gaps will have a darker appearance, it would be reasonably expected to that these ridges will achieve a similar visual result since the combination teaches the structure required by the instant claim including a ridge gap and taper angle within the range claimed by the instant claims. 
Regarding claim 6, Kemp teaches that the transverse cross-section of the ridge has a triangular shape having a vertex (Fig. 10) at a position that is farthest from the surface. However, Kemp doesn’t teach that the decorative pattern has an arrangement pitch to satisfy the expression, 0.2≤C/D≤0.4.
	In an analogous art, Ikebayashi teaches an arrangement pitch that causes the decorative pattern satisfies the following expression, 0.2≤C/D≤0.4, wherein D represents an arrangement pitch (mm) (Ikebayashi, Fig. 3a, Ref. Num. P) at which the ridges are arranged in the tire circumferential direction. Ikebayashi teaches that D is set to be between 1.0 m and 3.0 mm (Para. [0032]). This creates overlap in the ranges of C and D taught by Ikebayashi that satisfies the expression, such as C is 1.0 mm and D is 3.0 mm and C/D is 0.33. Ikebayashi does not expressly disclose a value of C/D between 0.2 and 0.4; however, it would have been obvious to a person of ordinary skill in the art to configure C/D with a value within the claimed range since Ikebayashi discloses a range of 0.1 mm to 2.0 mm for C and 1.0 to 3.0 mm for D which have many combinations of values that satisfy the claimed expression.

Regarding claim 7, Kemp teaches that one of paired side surfaces that extend from the vertex to the surface is orthogonal to the surface (Fig. 10).
Regarding claims 8 and 9, Ikebayashi teaches that the height of the ridge from the surface (Fig. 3a, Ref. Num. h) is 0.3 mm to 1.0 mm (Para. [0042]). Ikebayashi does not expressly disclose a value between 0.1 and 0.5 mm; however, it would have been obvious to a person of ordinary skill in the art to configure the height of the ridge from the surface with a distance within the claimed range since Ikebayashi discloses the height of the ridge from the surface as 0.3 mm to 1.0 mm, said range overlapping the claimed range.
Regarding claim 10, Kemp in view of Ikebayashi does not explicitly teach that the gaps will have a black appearance; however, it would be reasonably expected to that these ridges will achieve a similar visual result since the combination teaches the structure required by the instant claim including a ridge gap and taper angle within the range claimed by the instant claims.
Regarding claim 11, Ikebayashi teaches that the decorative pattern can be used on the joint portion of the carcass to hide recesses (Para. [0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kemp with Ikebayashi to use the decorative pattern on the joint part of the carcass to hide recesses and make them less conspicuous (Para. [0032]).
Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ikebayashi (CN 103660806).
Regarding claim 12, Ikebayashi teaches a tire (Fig. 1) comprising a decorative pattern formed on a surface of a sidewall portion (Fig. 1, Ref. Num. 8) wherein the decorative pattern is formed such that a 
Regarding claim 16, Ikebayashi teaches that the transverse cross-section of the ridge (Fig. 3a) has a top-side shorter base (Fig. 3a, Ref. Num. 13, Loa) that extends along the surface, at a position that .
Claim 13, 2-5, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ikebayashi (CN 103660806).
Regarding claim 13, Ikebayashi teaches a tire (Fig. 1) comprising a decorative pattern formed on a surface of a sidewall portion (Fig. 1, Ref. Num. 8) wherein the decorative pattern is formed such that a plurality of ridges (Fig. 2, Ref. Num. 7A; Fig. 3a, Ref. Num. 7A) that extend in a tire radial direction (Fig. 1, Ref. Num. 7A) are aligned in a tire circumferential direction (Fig. 2, Ref. Num. 7A) so as to form gaps (Fig. 3a, Ref. Num. 15). Ikebayashi also teaches that a transverse cross-section of each ridge (Fig. 3a) is tapered so as to gradually reduce a length along the surface such that the greater a distance from the surface is, the less the length along the surface is (Fig. 3a, Ref. Num. 13, 14), has a top-side shorter base (Fig. 3a, Ref. Num. 13, Loa), and that the decorative pattern is structured to satisfy expression, 0.15≤C≤0.25, where C represents a minimum length (mm) of each gap. In Ikebayashi, C is represented by Li and is in a range of 0.1 mm to 2.0 mm (Para. [0037]). Ikebayashi does not expressly disclose a value between 0.15 and 0.25 mm; however, it would have been obvious to a person of ordinary skill in the art to configure the gap with a distance within the claimed range since Ikebayashi discloses the gap as 0.1 mm to 2.0 mm, said range overlapping the claimed range. Ikebayashi also teaches that the inclination angle of one wall of the ridge with respect to the normal line is greater than 0° and less than 75° (Para. 
Regarding claim 2, Ikebayashi teaches that the decorative pattern satisfies the following expression, 0.2≤C/D≤0.4, wherein D represents an arrangement pitch (mm) (Ikebayashi, Fig. 3a, Ref. Num. P) at which the ridges are arranged in the tire circumferential direction. Ikebayashi teaches that D is set to be between 1.0 m and 3.0 mm (Para. [0027]). This creates overlap in the ranges of C and D taught by Ikebayashi that satisfies the expression (3), such as C is 1.0 mm and D is 3.0 mm and C/D is 0.33. Ikebayashi does not expressly disclose a value of C/D between 0.2 and 0.4; however, it would have been obvious to a person of ordinary skill in the art to configure C/D with a value within the claimed range since Ikebayashi discloses a range of 0.1 mm to 2.0 mm for C and 1.0 to 3.0 mm for D which have many combinations of values that satisfy the claimed expression.
Regarding claim 3, Ikebayashi teaches that the arrangement pitch D (Fig. 3a, Ref. Num. P) for the ridges is 1.0 mm to 3.0 mm (Para. [0027]). Ikebayashi does not expressly disclose a value between 0.13 and 2.1 mm; however, it would have been obvious to a person of ordinary skill in the art to configure the arrangement pitch with a distance within the claimed range since Ikebayashi discloses the arrangement pitch as 1.0 mm to 3.0 mm, said range overlapping the claimed range.

Regarding claim 14, Ikebayashi teaches ranges for B and C that overlap to satisfy the expression 2.00≤B/C≤214, for example when B is equal to 1 mm and C is equal to 0.5 mm, B/C is equal to 2, which is within the range required by the instant claims.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kemp (US Patent No. 6,253,815) in view of Ikebayashi (CN 103660806) as applied to claim 1 above, and further in view of Iwabuchi (US 2015/0336432 A1).
Regarding claim 15, Kemp in view of Ikebayashi does not teach that a length of the decorative pattern is 5% to 30% of the cross-sectional height of the tire.
In an analogous art, Iwabuchi teaches a tire with a decoration region (Fig. 2, Ref. Num. 11) that has a length in the tire radial direction of 2% to 10% of the cross-sectional height of the tire (Para. [0038]). Iwabuchi does not expressly disclose a value of 5% to 30%; however, it would have been obvious to a person of ordinary skill in the art to configure the length of the decorative pattern in the tire radial direction within the claimed range since Iwabuchi discloses the length of the decorative pattern in the tire radial direction as between 2% and 10% (Para. [0038]), said range overlapping the claimed range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kemp and Ikebayashi with Iwabuchi in order to have the decorative pattern have a length of 2% .
Response to Arguments
Applicant's arguments filed 08/23/2021 have been fully considered but they are not persuasive. Applicant argues that the ridge angles and gaps taught by Kemp in view of Ikebayashi will cause the gaps to appear whitish and not darker in appearance. Since the combination of Kemp in view of Ikebayashi teaches the structure as required by claim 1 including a ridge gap and taper angle that overlap with the range required by the claim, it would be reasonably expected that if you set those values within the ranges claimed, the gaps in the ridges will have a darker appearance. Applicant also argues that using the gap and angle values of Ikebayashi would be impermissible hindsight since Ikebayashi teaches that the gaps have a whiter appearance. Since both Kemp (Col. 2, Lines 2-8) and Ikebayashi (Para. [0034]) teach using these ridges to create visual contrast on the tire, it would have been obvious to combine them to take advantage of the specific beneficial angle and gap ranges taught by Ikebayashi and doing so should result in the gaps being darker when the angle and gap values are set within the overlap of the ranges taught by Ikebayashi and the ranges claimed by the instant claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        


/ROBERT C DYE/Primary Examiner, Art Unit 1749